Title: From James Madison to James Taylor, 6 May 1823
From: Madison, James
To: Taylor, James


        
          Dear Sir
          Montpellier May 6. 1823
        
        I have your two letters: the last of Apl. 12. inclosing one to J. P. Todd; which, in his absence at Philada. was opened as you desired. I had an early oppy. of mentioning to General Dade the note which it contained. With many others, he feels I believe the full weight of the present pecuniary difficulties. He will write to Mr. Timberlake on the subject of the Note. I have heard nothing of Mr Jones or the horses taken charge of by him. As soon as I do, the Note will be conveyed to him, with information that the debt to which it was appropriated is to be paid from the proceeds of the horses.
        The distress hovering over this region of Country is attested by the unexampled number of suits in all the Courts; to which is added the afflicting prospects in the Wheat fields, which were the great resource for meeting the issues of them. In many instances the crops are in a manner already destroyed, by the Hessian fly, and the destruction is going on with a fatal rapidity. A late frost also has been equally destructive to our fruits.
        You need not be told that your son whenever he may make the promised visit will be recd. with the kindness you could wish; as would be any other part of your family favouring us with the same oppy.
        Your friends in this quarter are in general well, or becoming so: with the exception I fear of Mrs Jenkins whose situation is not flattering. My Mother enjoys remarkable health, at her great age. She joins in all the affectionate returns, which Mrs. M. & myself offer for the good wishes expressed by yourself & Mrs. Taylor.
        
          James Madison
        
      